United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3322
                        ___________________________

                             United States of America

                                      Plaintiff - Appellee

                                        v.

                                   Isiah Dozier

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                  ____________

                         Submitted: September 24, 2021
                             Filed: April 13, 2022
                                ____________

Before SHEPHERD, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

KOBES, Circuit Judge.

     A jury convicted Isiah Dozier, Jr. of possessing prohibited objects in prison,
18 U.S.C. § 1791(a)(2). On appeal, he challenges: (1) the district court’s1



      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
evidentiary rulings; (2) a jury instruction; and (3) the sufficiency of the evidence.
We affirm.

                                          I.

       When Dozier’s family visited him in prison, Dozier went to the restroom. The
supervising corrections officer, Jimmy Skinner, checked the bathroom after Dozier
left and found a capful of petroleum jelly. He suspected that Dozier’s family had
given him contraband, and that Dozier had hidden it in his rectum. After the visit,
Skinner strip searched Dozier, but didn’t find contraband. Skinner went to get the
code for the body scanner from the lieutenant’s office, bringing Dozier along and
telling him to wait outside. When Skinner came out of the office, he noticed another
inmate, Larry Jones, walking away from Dozier. He also saw Dozier fidgeting
around his legs. Skinner told Jones to come back. As he turned, Jones dropped two
objects from his hand. Skinner retrieved both—two bundles later found to contain
meth, marijuana, and a cell phone. Dozier was taken to a special housing unit, where
he was not allowed to wear his own clothes or shoes.

      Corrections staff reviewed surveillance footage, which showed Dozier taking
the bundles out of his shoes and giving them to Jones. Bureau of Prisons employee
William Wright got Dozier’s shoes from the special housing unit property room and
noticed a compartment cut into the sole of the left shoe. Based on the video, their
own observations, and the shoes, BOP staff believed that Dozier’s father gave him
the contraband, which he hid in his shoe and then passed off to Jones.

      Dozier was charged with three counts of possessing a prohibited object in
prison. Before trial, the government filed a motion in limine to exclude testimony
by BOP employee Tracy Holst about the BOP administrative investigation and
hearing on the incident because it was irrelevant and unduly prejudicial. The district
court granted the motion over Dozier’s objection. At trial, Dozier objected to the
shoes being admitted into evidence, arguing that the government couldn’t lay a
proper foundation that they were in substantially the same condition as they were on
                                         -2-
the date of the incident. He also objected to the jury instruction that the jury need
not find that Dozier knew specifically what prohibited objects he possessed, so long
as he knew that he possessed some prohibited object. Finally, he renewed his
objection to the exclusion of Holst’s testimony. The district court overruled all three
objections, and the jury convicted Dozier on all three counts. Dozier moved for a
judgment of acquittal, which the district court denied. Dozier appeals.

                                          II.

        The district court excluded testimony from BOP employee Tracy Holst about
the prison administrative hearing. Dozier claims that excluding his sole witness
violated his Fifth and Sixth Amendment right to put on a complete defense. “We
review evidentiary rulings for an abuse of discretion, but our review is de novo when
the challenge implicates a constitutional right.” United States v. Espejo, 912 F.3d
469, 472 (8th Cir. 2019) (citation omitted). A criminal defendant’s “right to present
relevant testimony is not without limitation.” United States v. Petters, 663 F.3d 375,
381 (8th Cir. 2011) (citation omitted). A defendant “does not have an unfettered
right to offer testimony that is incompetent, privileged, or otherwise inadmissible
under standard rules of evidence.” Id. (citation omitted). “[T]he Constitution leaves
to the [district court] wide latitude to exclude evidence that is repetitive, only
marginally relevant or poses an undue risk of harassment, prejudice, or confusion of
the issues.” Id. (citation omitted) (cleaned up). “Even where an evidentiary ruling
is an abuse of discretion or violates a constitutional proscription, however, we will
not reverse unless the error is more than harmless in that it affected a substantial
right or had more than a slight influence on the verdict.” Espejo, 912 F.3d at 472
(citation omitted).

       Tracy Holst is the BOP Division Hearing Officer who made the administrative
decision not to discipline Dozier. According to Dozier, Holst would have testified
(1) that the BOP conducted an administrative investigation into the incident, and (2)
that he had decided that there wasn’t enough evidence to discipline Dozier for
possession of prohibited items. He also would have (3) described the evidence
                                         -3-
presented at the administrative hearing, as well as (4) his interpretation of what
happened in the surveillance video.

       None of this testimony was admissible. The administrative investigation and
its outcome are inadmissible under Federal Rule of Evidence 403, which permits the
district court to exclude relevant evidence “if its probative value is substantially
outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” The
fact that Dozier wasn’t subjected to administrative discipline is of little probative
value at trial, since the procedures, protections, and standards of proof at play in an
administrative context are different from those in a criminal trial. And whatever
probative value it might have is substantially outweighed by the danger that the
testimony would be unfairly prejudicial or mislead the jury. As the district court put
it,

          [T]he decisions of the administrative hearing officer does not in
          any way impact what this jury should do. If the administrative
          officer found you guilty, then the jury can’t listen to that because
          that means they would come in here and listen to that and find
          you guilty because they heard somebody else found you
          guilty. . . . [T]he same thing happens if the administrative officer
          finds you not guilty. Then you come in here and put it before the
          jury and the jury says: Why are we here? He was found not
          guilty, he’s not guilty, [even though] the standards [at the
          hearing] are different [from trial].”

D. Ct. Dkt. 88, at 389. 2




      2
       Dozier argues that testimony that an administrative investigation occurred
was appropriate to contradict a government witness’s incorrect statement on cross
examination that there was no administrative investigation. But the district court
had already excluded that entire line of inquiry when it granted the government’s
motion in limine, so it was not admissible for this purpose.
                                         -4-
      Testimony about evidence presented at the administrative hearing is also
inadmissible under Rule 403. There was no evidence presented at the hearing that
couldn’t be presented at trial. What little probative value testimony describing that
evidence had would be substantially outweighed by the danger of needlessly
presenting cumulative evidence.

        We also note that Dozier never told the district court that he wanted Holst to
testify about his interpretation of the surveillance video. When a party fails to timely
and clearly state the grounds for the objection, the argument is forfeited, and we
review only for plain error. United States v. Pirani, 406 F.3d 543, 549 (8th Cir.
2005). Dozier “must show that there is (1) error, (2) that is plain, and (3) that affects
substantial rights.” United States v. Ford, 888 F.3d 922, 926 (8th Cir. 2018)
(citations omitted). Dozier fails on the first prong because the proposed testimony
was inadmissible. Opinion testimony by a lay witness is only admissible if it is “(a)
rationally based on the witness’s perception; (b) helpful to clearly understanding the
witness’s testimony or to determining a fact in issue; and (c) not based on scientific,
technical, or other specialized knowledge . . . .” Federal Rule of Evidence 701.
Holst’s testimony fails under Rule 701(b)—Holst, who was not involved in the
incident and who only watched the video during the administrative proceeding, was
in no better position to know what was going on than the jury, which could watch
the surveillance video for itself.

                                           III.

       Dozier next challenges the admission of the shoes. He argues that the
government did not lay the necessary foundation because there was no testimony
that the shoes presented at trial were in the same condition as day of the offense.
Before physical evidence is offered in a criminal prosecution, there must be
testimony that the object is the same one that was involved in the alleged incident,
and that its condition is substantially unchanged. United States v. Robinson, 617
F.3d 984, 990 (8th Cir. 2010). The district court can admit evidence if it is satisfied
that there is a reasonable probability that it hasn’t been altered. Id. (citation omitted).
                                           -5-
We presume that evidence is unchanged unless there is “a showing of bad faith, ill
will, or proof that the evidence has been tampered with.” Id. (citation omitted).

       Dozier turned over his shoes when he was taken to the special housing unit.
Lieutenant Andrews testified that he watched as the shoes were secured in a property
bag, and that the bag would have been kept in a secure area. William Wright, the
BOP employee who discovered the compartment in the shoes, testified that he
retrieved the shoes from a property bag that was marked with Dozier’s identification.
Because Dozier didn’t present any evidence that would rebut the presumption that
the shoes were unchanged, the district court didn’t abuse its discretion in finding that
there was a reasonable probability that the shoes were not altered.

                                          IV.

       Dozier also says that the district court gave an incorrect jury instruction. The
district court told the jury that Dozier “need not know what the prohibited object is
if he knows that he has possession of some prohibited object.” “Although we
generally review jury instructions for abuse of discretion, if as here statutory
interpretation is required, it is an issue of law that we consider de novo.” United
States v. Krause, 914 F.3d 1122, 1127 (8th Cir. 2019) (citation omitted). 18 U.S.C.
§ 1791(a)(2) says: “Whoever being an inmate of a prison, makes, possesses, or
obtains, or attempts to make or obtain, a prohibited object shall be punished as
provided in subsection (b) of this section.” Subsection (b) outlines punishment
schemes that differ depending on what the prohibited object was.

       Dozier challenges the district court’s interpretation of the mens rea
requirement. The statute is silent on the mental state required to commit the offense,
but neither party disputes that we read in a “knowing” mens rea when we’re
interpreting § 1791. See Staples v. United States, 511 U.S. 600, 605–06 (1994). The
question is whether the government had to prove that Dozier knew he possessed the
specific prohibited objects (meth, marijuana, and a cell phone), rather than just that


                                          -6-
he had to know that he possessed some prohibited object, even if he didn’t know
exactly what he had.

        This is an issue of first impression in this circuit. We find the Third Circuit’s
reasoning in United States v. Holmes, 607 F.3d 332 (3d Cir. 2010), persuasive.
There, an inmate was convicted under the same statute as Dozier for possessing a
utility knife blade. Id. at 334. On appeal, he argued that the government had to
prove he knew that the blade was a weapon, not just that he knew he possessed the
blade. Id. at 336. The Third Circuit disagreed. Id. Finding no guidance in the
statute’s text or structure, the court cited prisons’ strong needs to ensure safety and
security as evidence that the statute should properly be read to criminalize possessing
a blade, even if the defendant didn’t know the item fit within the statutory definition
of “weapon.” Id. It also rejected the defendant’s argument that this reading
criminalizes otherwise innocent conduct, since § 1791 applies only in federal
prisons, and inmates are well aware that the items they can possess are strictly
regulated. Id. at 337.

        We agree with the Third Circuit. Introducing drugs and cell phones into
prison is a serious security threat. Controlled substance use endangers both inmates
and prison staff, and cell phones can be used to arrange delivery of drugs and
weapons, order hits, and coordinate escapes. Even if a prisoner sincerely believes
that he possesses a less dangerous prohibited object—only marijuana, for example,
instead of meth—it doesn’t change the nature of the danger presented in the prison.
And there’s nothing “otherwise innocent” about smuggling contraband into a prison,
be it a cell phone or methamphetamine.

       Dozier argues that we should read in a knowing mens rea as to the specific
identity of the prohibited item possessed, because different prohibited objects carry
different maximum penalties under 18 U.S.C. § 1791(b). For instance, the
maximum penalty for possessing meth is 20 years in prison; only five years for
marijuana; and just one year for a cell phone. Id. Without this mens rea requirement,
Dozier says, we violate the rule that any fact that increases the maximum penalty
                                          -7-
must be proven beyond a reasonable doubt. Apprendi v. New Jersey, 530 U.S. 466,
476 (2000). But there is no Apprendi violation here because the jury found that
Dozier did, in fact, possess each item charged. And we are not required to attach the
same mens rea requirement to each element of a crime. Staples v. United States,
511 U.S. 600, 609 (1994).

      Accepting Dozier’s interpretation would allow inmates to make an end-run
around the statute by claiming that they didn’t know exactly what prohibited item
they possessed. We have rejected interpretations this outcome in the context of other
federal criminal statutes. For example, in United States v. Martin, 274 F.3d 1208,
1210 (8th Cir. 2001), we held that possession with intent to distribute meth under
the Controlled Substances Act, 21 U.S.C. § 802, did not require that the defendant
know “the exact nature of the substance in his possession, only that it was a
controlled substance of some kind.” See also United States v. Noibi, 780 F.2d 1419,
1421 (8th Cir. 1986) (“The ‘knowingly’ element of [21 U.S.C. § 841] refers to a
general criminal intent, i.e., awareness that the substance possessed was a controlled
substance of some kind.”).

       Because an inmate charged under 18 U.S.C. § 1791(a)(2) need not know
specifically what prohibited item he has, so long as he knows that he possesses a
prohibited object, the district court’s jury instructions were proper.

                                          V.

       Finally, Dozier argues that the evidence was insufficient to support the finding
that he “knowingly” possessed drugs and a cell phone. As discussed in Part III,
supra, an inmate does not need to know specifically what he possesses, so long as
he knows that it’s prohibited. So the question on appeal is whether there was
sufficient evidence for the jury to find that Dozier knew he possessed contraband.
“We review the sufficiency of the evidence de novo, viewing evidence in the light
most favorable to the government, resolving conflicts in the government’s favor, and
accepting all reasonable inferences that support the verdict.” United States v. Parks,
                                         -8-
902 F.3d 805, 814 (8th Cir. 2018) (citation omitted). We will only reverse if no
reasonable jury could find guilt beyond a reasonable doubt. United States v.
Honarvar, 477 F.3d 999, 1000 (8th Cir. 2007). “Our role is not to reweigh the
evidence or to test the credibility of the witnesses, because questions of credibility
are the province of the jury.” Parks, 902 F.3d at 814–15 (citation omitted).

       A reasonable jury could weigh this evidence and infer based on Dozier’s
efforts to conceal the packages that he knew they were prohibited. The jury watched
the surveillance video that showed Dozier’s entering the visitation room. He
appeared to cup something in his hand when he greeted his son with a handshake
and a hug—indicative of a surreptitious handoff. Skinner and Wright testified that
they saw Dozier fiddling with his shoes before handing the bundles to Jones, and
that the shoes had compartments cut into the soles. Jones testified that he was aware
when Dozier handed him the packages that they contained contraband, although he
didn’t know exactly what was inside. And the government’s expert testified that the
packaging—tightly-wrapped electrical tape—was commonly used when smuggling
contraband into prisons. The jury also had the benefit of seeing photos of the
packages, surveillance video of the handoff to Jones, and the shoes themselves. All
together, this was sufficient evidence.

                                         VI.

      We affirm.
                       ______________________________




                                         -9-